Citation Nr: 1137691	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory disability, to include bronchitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran, C.S., and K.S.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 1988.  She also had approximately 7.5 months of inactive service prior to this period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues on appeal were previously before the Board in March 2010, at which time the Board remanded such issues for additional development.  The case has since been returned to the Board for appellate review.  

New/additional evidence in the form of VA treatment records was associated with the claims file in March 2011.  To the extent this evidence relevant to any issue on appeal and was not accompanied by a waiver of RO consideration under 38 C.F.R. § 20.1304(c), the Board notes that such a waiver is not necessary.  There is no prejudice to the Veteran because the Board herein finds that a remand is required in any case.  

A Video Conference hearing was convened before the undersigned Veterans Law Judge during the course of the remand in July 2011.  The transcript of this hearing has been associated with the claims file.

The Board notes that the development with respect to the first issue comprising this matter, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability, has been completed.  Adjudication of this issue on the merits accordingly now can occur.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  The second issue comprising this matter, entitlement to service connection for a bilateral foot disability, has been added at this stage because the submission of new and material evidence is found herein to reopen the claim for this benefit.  

With respect to the fourth issue comprising this matter, the Board notes that the Veteran claimed entitlement to service connection for breathing problems.  She specifically mentioned respiratory infections and bronchitis.  The issue thus far has been developed as one regarding only bronchitis.  It has been recharacterized here as indicated above to encompass any existing respiratory disability, including but not limited to bronchitis, for the Veteran's benefit.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  The issues of entitlement to service connection for hypertension and entitlement to service connection for a respiratory disability, to include bronchitis, also once again are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the Winston-Salem, North Carolina, RO denied service connection for a bilateral foot condition (claimed as fallen, painful arches).  This decision was not appealed.

2.  Some of the evidence received subsequent to the April 2002 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Some of the evidence received since the April 2002 rating decision is new and material, and the claim of entitlement to service connection for a bilateral foot disability therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for a bilateral foot disability.  She contends that she first began experiencing foot problems during service and that these problems persisted thereafter.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during her entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where a preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

With respect to bilateral flatfoot, it especially is important to distinguish whether the condition is congenital or acquired.  Depression of the arch but no evidence of abnormal callosities, areas of pressure, strain, or demonstrable tenderness is characteristic of a congenital condition which is not compensable.  For the acquired condition, depression of the longitudinal arch is not the essential feature.  Attention rather should be given to anatomical changes as compared to normal in the relationship of the foot and leg.  38 C.F.R. § 4.57.

Service connection for a bilateral foot condition (claimed as fallen, painful arches) was denied in an April 2002 rating decision by the Winston-Salem, North Carolina, RO because there was no evidence that any such condition existed.  In other words, there was no evidence of a current disability.  

Pertinent evidence of record considered in making this determination included service treatment records and private treatment records from University Hospital.  The service treatment records reveal that the Veteran denied foot problems and her feet were found to be normal upon clinical evaluation at her February 1982 enlistment examination.  They also reveal that she complained of blisters in February 1983, that blisters indeed were found on her left heel, that blisters were diagnosed, and that a temporary physical profile prohibiting marching was implemented for a week.  The University Hospital private treatment records reflect that the Veteran complained of bilateral foot pain with a broken out/itching rash over the previous several weeks in August 2001.  A rash was found, and tinea pedis was diagnosed.

The Veteran immediately was notified of the April 2002 rating decision as well as of her appellate rights.  However, she did not appeal.  The rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It therefore does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran requested that her claim of entitlement to service connection for a bilateral foot condition be reopened in October 2007.  Associated with the claims file thereafter were numerous statements from her, her testimony at the July 2011 Video Conference hearing, Social Security Administration (SSA) records, and VA treatment records dated from November 2001 to February 2011.  The statements and testimony document her indications of foot treatment both during service, due to ill fitting shoes, and after service as well as her reports that she currently has flat feet and numbness of the feet as well as that her feet are changing shape.  The SSA records concern her psychiatric state.  The VA treatment records relate to a variety of her health issues.  Regarding her feet, they include the Veteran's complaints of foot pain, swelling, numbness, and excess warmth as well as contain findings of swelling, decreased/low arch height bilaterally, collapsed medial arches, a pronated gait, total collapse of the arches upon weightbearing, and discomfort in the form of pain/tenderness upon palpation of both arches, heels, plantar fascia, and the medial band.  Diagnoses of foot pain, bilateral pronation, flat feet, bilateral pes planus, congenital pes planus, bilateral plantar fasciitis, and plantar fascial fibromatosis were made, some recently, in them.  The VA treatment records also reflect that orthotics were provided.

No consideration was given in the April 2002 rating decision to the evidence referenced in the aforementioned paragraph.  Therefore, this evidence is new.  Some of it also is pertinent, although some of it is not.  The Veteran's statements and testimony as well as the VA treatment records relate to her feet.  The SSA records, in contrast, do not.  Of the pertinent evidence, some concerns an unestablished fact necessary to substantiate the claim and therefore is material.  Although there was no indication of a current bilateral foot disability at the time of the April 2002 rating decision, there is now.  The previous evidence showed that a skin disability on the feet had been diagnosed but did not show that a disability actually of the bilateral feet had been diagnosed.  The statements and testimony from the Veteran do not contain any diagnosis of a bilateral foot disability.  Yet the new VA treatment records add numerous such diagnoses, including pronation, pes planus/flat feet, plantar fasciitis, and plantar fascial fibromatosis.  

Given the aforementioned addition, the new VA treatment records are neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade by this evidence when considered in concert with the previous evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires the provision of a medical examination complete with a medical nexus opinion.  The grant of service connection for a bilateral foot disability may thereafter be warranted.

Having found that each of the requirements concerning the submission of new and material evidence have been satisfied, the claim of entitlement to service connection for a bilateral foot disability is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral foot disability is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for a bilateral foot disability unfortunately must be remanded.  The issues of the entitlement to service connection for hypertension and for a respiratory disability, to include bronchitis, further unfortunately must be remanded again.  Although the Board sincerely regrets the delay/additional delay this will cause, adjudication cannot proceed without further development.

I.  Records

When VA becomes aware of the existence of relevant records during the pendency of a claim, the duty to assist requires that notification be sent to the Veteran.  38 C.F.R. § 3.159(e)(2).  This notice shall request that the Veteran authorize the release of the records to VA.  Id.  It alternatively shall request that the Veteran obtain the records herself and provide them to VA.  Id.

In June 2010, the Veteran underwent a VA hypertension examination as well as a VA respiratory examination.  She informed the examiner who conducted these examinations that she was treated in April 2005 for bronchitis at Virginia Commonwealth University Hospital.  

At the July 2011 Video Conference hearing, the Veteran indicated that she received treatment for bronchitis at Hill Air Force Base following her discharge because her husband still was serving on active duty.  She additionally indicated that an outside physician in Orlando, Florida, provided recent treatment to her for bronchitis and hypertension.

Review of the claims file reveals no indication that the Veteran has been requested to identify her outside Orlando, Florida, physician.  It further reveals no indication that she has been requested to either provide authorization for the release of recent records from this outside physician, records from Hill Air Force Base, as well as records dated in April 2005 from Virginia Commonwealth University Hospital to VA or to supply them to VA herself.  Satisfaction of the duty to assist mandates that such requests be made.  Accomplishment of this task requires a remand.

II.  Medical Examinations and Opinions

A.  Bilateral Foot Disability

VA's duty to assist the Veteran in substantiating her claim includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The pertinent law and evidence is as set forth above.

Review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding her entitlement to service connection for a bilateral foot disability.  The Board finds that the provision of such a medical examination and opinion is required in this case.

It is undisputed that the Veteran has been diagnosed with various bilateral foot disabilities and that some of these diagnoses are current.  It also is undisputed that she experienced an episode of foot problems, specifically blistering, during service.  The Veteran has indicated that her foot problems persisted subsequent to service.  She is competent to report such continuity because many of the symptoms she has identified, including pain, swelling, numbness, excess warmth, and change of shape, are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evidence as it stands now confirms treatment for these foot symptoms from 2001 to 2011.  At first glance, then, there is at least some support for the Veteran's credibility with respect to continuity.  An indication therefore has been raised that her current bilateral foot disability may be associated with her service.  No such association has been dispositively proven or disproven, however.  

Therefore, an appropriate VA medical examination complete with an etiology opinion is required.  A remand is necessary so that this action can be undertaken.

B.  Hypertension and Respiratory Disabilities

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall, 11 Vet. App. at 268.  

As noted in the introduction, the hypertension and respiratory disability issues of the Veteran's claim were remanded by the Board in March 2010 for further development.  It was determined that VA medical examinations complete with medical opinions regarding etiology were necessary with respect to these issues.  The remand accordingly directed, among other things, that the Veteran should be scheduled for VA examinations and that the examiners should provide opinions as to whether it is at least as likely as not that any diagnosed hypertension or chronic bronchitis is related to service.

The Veteran underwent a VA hypertension examination and a VA respiratory examination in June 2010, as noted above.  Both of these examinations were conducted by one examiner, who noted that opinions regarding reconciliation of multiple diagnoses were requested and determined that such an opinion regarding a current diagnosis of either hypertension or bronchitis could not be rendered "without resort to speculation."  The rationale for this conclusion was as follows:  "Review of C file and medical records dates 'Nov 12, 2001: A: 37 Y/O female presenting w/symptoms of bronchitis w/impending sinusitis and on Jun 18, 2005: IMP: No diagnosis HTN.' " 

Based on the above, the Board finds that its March 2010 remand directions were not complied with completely.  The opinions and accompanying rational are insufficient, so the examination is inadequate.  It appears that the examiner could not determine whether the Veteran is currently diagnosed with hypertension or chronic bronchitis.  The rationale for this opinion is fragmentary and incoherent, and does not explain in a meaningful manner whether the Veteran is currently suffering from hypertension and/or chronic respiratory disorder, and if so, whether any such disability is related to service.  This opinion and rationale is further inadequate, in view of the fact that contemporaneous VA medical records show that the Veteran is currently being prescribed medications for hypertension and a respiratory disorder, and the examiner acknowledges these facts.  The evidence of record makes the entire opinion incomprehensible to the Board.   The examiner did not provide opinions as to whether or not there exists an etiological relationship between any diagnosed hypertension or chronic bronchitis and service.  Nor did the examiner explain a sufficiently why and opinion could not be reached without resort to speculation.  Adequate and complete examinations and opinions must be provided pursuant to Stegall.  Another remand thus is necessary so that complete and adequate medical examinations and opinions may be arranged and provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding her recent records from an outside physician in Orlando, Florida, records from Hill Air Force Base, and April 2005 records from Virginia Commonwealth University Hospital.  Request that she identify the outside physician from Orlando, Florida.  Also request that she authorize the release of recent records from this physician, Hill Air Force Base records, and records dated in April 2005 from Virginia Commonwealth University Hospital to VA or alternatively provide them to VA herself.  All contact with the Veteran and all attempts to obtain records on her behalf must be documented in the claims file.  Any treatment records received shall be associated with the claims file.

2.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new/additional pertinent records identified by her during the course of this remand.

3.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any bilateral foot disability found to be present.  The claims file shall be made available to and reviewed by each examiner.  The examiner also shall obtain from the Veteran a full history of her past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine as to the diagnosis of any existing bilateral foot disability.  For each such disability diagnosed, the examiner then shall opine after consulting 38 C.F.R. § 4.57 as to whether the disability is a congenital defect, a congenital disease, or an acquired defect/disease.  The examiner finally shall opine with respect to etiology as to whether it is at least as likely as not that the disability:  (i) if an acquired defect/disease, was incurred in, as a result of, or aggravated (permanently worsened) by the Veteran's service; (ii) if a congenital disease, first manifested during the Veteran's service or was permanently aggravated therein; and (iii) if a congenital defect, was aggravated during the Veteran's service such that a superimposed disease or injury resulted.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis provided, congenital versus acquired determination made, and etiology opinion rendered.  Each of the above actions shall be documented fully in an examination report.

4.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination or appropriate VA examinations to determine the nature, extent, onset, and etiology of any hypertensions or respiratory disability, to include bronchitis, found to be present.  The claims file shall be made available to and reviewed by each examiner.  Each examiner also shall obtain from the Veteran a full history of her past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed by each examiner.  Thereafter, the applicable examiner shall opine as to the diagnosis of any existing hypertension or respiratory disability.  For each such disability diagnosed, the applicable examiner then shall opine with respect to etiology as to whether it is at least as likely as not that the disability was incurred in, as a result of, or aggravated (permanently worsened) by the Veteran's service.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis provided and etiology opinion rendered.  Each of the above actions shall be documented fully in an examination report.

5.  Finally, readjudicate the issues of entitlement to service connection for a bilateral foot disability, for hypertension, and for a respiratory disability (to include bronchitis).  If any of these benefits sought is not granted, the Veteran and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


